 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    ANTONIO RONNELL WILLIAMS,                         No. 2:16-cv-1495 AC P
11                       Plaintiff,
12           v.                                         ORDER
13    HUTSON, et al.,
14                       Defendants.
15

16          Plaintiff, a state prisoner proceeding pro se and in forma pauperis, has filed this civil

17   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States

18   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

19          Discovery has closed. Plaintiff has filed several motions for miscellaneous relief. See

20   ECF Nos. 44, 46, 49, 52. For the reasons stated below, the court shall deny each of them.

21   I.     MOTION FOR SANCTIONS

22          On March 30, 2018, plaintiff filed a motion for sanctions. ECF No. 44. Defendant Miller

23   filed an opposition to the motion on April 11, 2018, and on April 16, 2018, defendant Hutson

24   filed an opposition to it. See ECF Nos. 47, 48, respectively.

25          A.    Plaintiff’s Motion for Sanctions

26          Plaintiff’s motion for sanctions is difficult to decipher. However, it appears that plaintiff

27   is asking the court to impose monetary sanctions on defendants for failing to respond to discovery

28   requests plaintiff sent to them. See ECF No. 44 at 1-2.
                                                        1
 1           B.   Defendant Miller’s Opposition
 2           Defendant Miller states that the motion should be denied because he timely served
 3   responses to plaintiff’s written discovery. See ECF No. 47 at 1-2. In support of this, he points to
 4   plaintiff’s own mailing log, which shows that plaintiff received mail from defense counsel’s firm
 5   on March 15, 2018. See id. at 1. Defendant Miller also contends that his responses were
 6   complete and that in the instant motion, plaintiff has made no argument that they were not. See
 7   id. at 2.
 8           A review of plaintiff’s prison mail log shows that he received mail from defendant
 9   Miller’s counsel. See ECF No. 44 at 5. In addition, in plaintiff’s reply, he admits that he
10   received defendant Miller’s discovery response the same day he mailed the court the instant
11   motion for sanctions. See ECF No. 50 at 2-3. Despite these facts, however, plaintiff contends
12   that sanctions should still be imposed because defendant Miller’s responses are “inadequate and
13   incomplete.” See id. at 2-3. However, plaintiff’s attempt to explain how defendant Miller’s
14   responses are incomplete is virtually unintelligible. See id. at 2-5.
15           C.   Defendant Hutson’s Opposition
16           Defendant Hutson states that plaintiff’s motion should be denied because (1) plaintiff
17   served him at the wrong address, and (2) prior to filing the motion for sanctions, plaintiff failed to
18   attempt to meet and confer with him as required by Federal Rule of Civil Procedure 37(a)(1) and
19   Local Rule 251. See ECF No. 48 at 2. Counsel for Hutson states that she “erroneously believed
20   she had provided notice of her change of address via PACER,” and that when she realized she
21   was mistaken, she promptly filed a notice of change of address with the court. See id. at 1 n.1. In
22   addition, she informed plaintiff that she had not received his discovery requests, and she asked
23   him to re-serve them and to withdraw the instant motion.1 See id. at 1-2. Counsel argues that
24   because defendant Hutson’s failure to respond to plaintiff’s discovery was not intentional,
25   sanctions are not appropriate. See id. at 2. Counsel also contends that because plaintiff filed the
26   motion for sanctions without first attempting to determine whether defendant Hutson would
27
     1
       A copy of the April 2018 letter defense counsel sent to plaintiff stating as much is attached to
28   defendant Hutson’s opposition. See ECF No. 48 at 4.
                                                      2
 1   provide discovery responses without court action, plaintiff’s sanctions motion should be denied.
 2   See id. at 2.
 3           Based upon the parts of plaintiff’s reply that the court can understand, it appears plaintiff
 4   is arguing that because defense counsel failed to promptly file a change of address form,
 5   defendant Hutson should still be sanctioned because this has “hindered [his] execution of this
 6   case.” See ECF No. 50 at 3-5 (brackets added).
 7           D.      Discussion
 8           Plaintiff’s motion for sanctions was premature, because he did not first attempt to
 9   communicate with defendants Miller and Hutson about the discovery problems. Moreover,
10   plaintiff has provided no basis for the imposition of sanctions. It appears that plaintiff has
11   received responses to his discovery requests, and he has not identified any sanctionable defects in
12   those responses. Accordingly, his motion to sanction defendants Miller and Hutson (ECF No. 44)
13   will be denied.
14   II.     MOTION FOR PROTECTIVE ORDER
15           On April 19, 2018, plaintiff filed a motion for a protective order, ECF No. 49, which seeks
16   to prevent his deposition scheduled for April 27, 2018. Plaintiff bases this motion on defendant’s
17   alleged failure to provide discovery. ECF No. 49 at 1-2. Defendants did not respond to this
18   motion. Plaintiff’s deposition date has long since passed, so this motion is likely moot.
19   However, the motion would be denied in any case because plaintiff failed to provide any legal
20   grounds for halting his deposition. To the extent plaintiff relies on defendants’ alleged failure to
21   respond to discovery, plaintiff has failed to identify any discovery violation.
22   III.    ADDITIONAL MOTIONS
23           On April 9, 2018, plaintiff filed an “interlocutory legal notice.” ECF No. 46. To the
24   extent that the court can understand it, this document requests a settlement conference. See id. at
25   3. Plaintiff contends that a settlement conference is in order because defendants Miller and
26   Hutson have failed to respond to his discovery. See id. at 3.
27           On May 17, 2018, plaintiff filed a “motion for immediation [sic] hearing.” ECF No. 52
28   (brackets added). The Clerk of Court construed and docketed this as a motion for a mediation
                                                        3
 1   hearing. In this motion, plaintiff appears to allege that defendant Hutson’s counsel “expos[ed]
 2   confidential information from [my] health care records without consent.” See id. (brackets
 3   added). Plaintiff does not identify any confidential documents that have been exposed, or
 4   indicate how he was harmed as a result of the alleged breach of confidentiality.
 5          On September 10, 2018, plaintiff filed a document that he called a “Declaration of
 6   Municipal Code Section,” and that the Clerk of Court construed and docketed as another motion
 7   for a settlement conference. ECF No. 70. In the portion of the motion that is intelligible, plaintiff
 8   asks for a settlement conference.
 9          Defendants have not responded to these motions.
10          There is no right to a settlement conference or mediation services. The court does not find
11   that a court settlement conference or other alternative dispute resolution process would be
12   appropriate at this time. Accordingly, these motions will be denied.
13                                             CONCLUSION
14          For the reasons explained above, IT IS HEREBY ORDERED that:
15          1. Plaintiff’s motion for sanctions, ECF No. 44, is DENIED;
16          2. Plaintiff’s motion for a protective order, ECF No. 49, is DENIED;
17          3. Plaintiff’s motions for a settlement conference and/or mediation, ECF Nos. 46, 52, and
18              70, are DENIED; and
19          4. Defendant’s Hutson’s motion for extension of time, ECF No. 57, is granted nunc pro
20              tunc.
21   DATED: March 28, 2019
22

23

24

25

26

27

28
                                                       4
